DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ELEAZAR HERNANDEZ-PEREZ,
                             Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D19-3309

                             [March 31, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No. 50-2015-CF-
004248-AXXX-MB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm appellant’s convictions. As to appellant’s first issue regarding
the answer given to a jury question, the trial court has discretion in
answering a jury question, and it may answer a question directly or refer
jurors to standard instructions. See Perriman v. State, 731 So. 2d 1243,
1246–47 (Fla. 1999). The second issue, alleging a failure to conduct a
Daubert 1 inquiry of an expert witness, was not preserved. See State v.
Ivey, 285 So. 3d 281, 286 (Fla. 2019) (stating that to be preserved for
appeal, an objection must be “sufficiently precise that it fairly apprised the
trial court of the relief sought and the grounds therefor” (quoting §
924.051(1)(b), Fla. Stat. (2015))); see also Philip Morris USA Inc. v. Gore,
238 So. 3d 828, 830 (Fla. 4th DCA 2018) (finding Daubert issue not
preserved where appellant failed to make a contemporaneous objection
and there were no references to Daubert or section 90.702, Florida
Statutes, at trial).

1Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786,
125 L. Ed. 2d 469 (1993).
  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *       *           *

  Not final until disposition of timely filed motion for rehearing.




                                 2